Citation Nr: 0327463	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  96-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to January 12, 1998, and in excess of 20 
percent from January 12, 1998, for residuals of frostbite of 
the first, second, third, and fourth digits of the left hand.

2.  Entitlement to a compensable evaluation for residual 
scarring from a gunshot wound of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1953.

In October 1995, the veteran filed new claims for increase in 
the disability ratings for his service-connected residuals of 
frostbite of the left hand and for residual scarring from a 
gunshot wound of the left thigh.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1995 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida, which denied a disability rating in excess of 10 for 
residuals of frostbite of first, second, third, and fourth 
digits of the left hand, and denied a compensable disability 
rating for residual scarring from a gunshot wound of the left 
thigh.  The RO again denied the veteran's claims for increase 
in a rating decision of February 1996.  In April 1996, the 
veteran filed a notice of disagreement.  The RO furnished the 
veteran a statement of the case in April 1996.  The veteran 
filed a timely substantive appeal (VA Form 9) in May 1996.  
The Board remanded the claims to the RO for additional 
evidentiary development in March 1998.

By a May 2003 rating decision, the RO continued the denial of 
a compensable rating for residual scarring from a gunshot 
wound of the left thigh, and increased the disability rating 
for residuals of frostbite of first, second, third, and 
fourth digits of the left hand from 10 percent to 20 percent 
disabling, effective from January 12, 1998.  The veteran has 
continued to challenged the currently assigned ratings.  See, 
e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993).

By that same rating action, dated in May 2003, the RO granted 
secondary service connection for residuals of tendonitis and 
capsulitis of the left knee with deficits of superficial 
sensory nerves in the left thigh, rated as 10 percent 
disabling, effective July 1998.  See 38 C.F.R. § 3.310(a) 
(2003).  As such, the Board determines that this rating 
action constitutes a full grant of benefits with respect to 
the award of service connection.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.1(k) (2003); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The RO sent the veteran a 
letter to this effect in May 2003, along with a copy of the 
rating decision and notice of his appellate rights.

In addition, the Board notes that the RO also addressed the 
veteran's award of disability compensation for residuals of 
tendonitis and capsulitis of the left knee, with deficits of 
superficial sensory nerves in the left thigh, in a 
supplemental statement of the case, which was furnished to 
the veteran in May 2003.  However, the record does not 
contain a notice of disagreement contesting the initial 
rating or the effective date assigned for this discrete left 
lower extremity condition.  See Grantham v. Brown, supra; see 
also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the 
Board observes that, in this regard, under the laws 
administered by VA, it was impermissible for the RO to 
announce the matter concerning the propriety of the initial 
disability rating assigned following the grant of service 
connection for this discrete condition in the May 2003 
supplemental statement of the case.  38 C.F.R. § 19.31(a) 
(2003).  Because the veteran has yet to file a notice of 
disagreement contesting the assignment of the initial 10 
percent disability rating for the residuals of tendonitis and 
capsulitis of the left knee, with deficits of superficial 
sensory nerves in the left thigh, this matter is not a part 
of the current appeal.  See 38 U.S.C.A. § 7105 (West 2002); 
see also Grantham v. Brown, supra.

Accordingly, the issues currently on appeal before the Board 
are listed on the cover page.


REMAND

A review of the record indicates that the veteran reported 
that he was in receipt of Social Security Administration 
(SSA) benefits.  However, it does not appear that these 
records have not been associated with the record on appeal.

In addition, while this case was on appeal, the diagnostic 
codes and regulatory provisions pertaining to the skin, which 
are potentially applicable to the veteran's currently 
appealed claim for a compensable disability for residual 
scarring from a gunshot wound of the left thigh, were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Where, as here, the law or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In view of the 
foregoing, the RO should advise the veteran of the amended 
criteria for rating scars (other than head, face, or neck), 
provide the veteran a VA examination in light of the amended 
criteria, and consider the veteran's claim for residual 
scarring from a gunshot wound of the left thigh in light of 
both the former and amended criteria for evaluating scars.

Lastly, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Court") invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  In doing so, the 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Thereafter, the RO should schedule 
the veteran for a VA dermatology 
examination to determine the severity of 
any impairment associated with the 
service-connected residual scarring from 
a gunshot wound of the left thigh.  The 
claims folder is to be made available to 
the examiner for review in conjunction 
with the examination.  Based on a review 
of the claims folder and results of the 
examination, the examiner is asked to 
address the following:

i.	Specify the exact location and 
size (in square inches or 
square centimeters) of each 
scar on the left lower 
extremity resulting from the 
gunshot wound injury and/or 
surgical treatment for the 
gunshot wound.
ii.	As to each separately 
identified left lower extremity 
scar, specify whether the scar 
is a "deep scar;" or whether 
the scar causes limited motion 
of the affected joint or 
joints.  (Note: A "deep scar" 
is defined by regulation as one 
associated with underlying soft 
tissue damage).
iii.	As to each separately 
identified left lower extremity 
scar, specify whether the scar 
is:
(a). superficial, poorly 
nourished, and has 
repeated ulceration;
(b). tender and painful on 
objective demonstration;
(c). superficial and 
unstable; or
(d). superficial and 
painful on examination.
(Note: A "superficial scar" 
is defined by regulation as one 
that is not associated with 
underlying soft tissue damage.  
A "unstable scar" is defined 
by regulation as one where, for 
any reason, there is frequent 
loss of covering of skin over 
the scar).

4.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the claims of entitlement to 
a disability rating in excess 10 percent 
prior to January 12, 1998, and in excess 
of 20 percent from January 12, 1998, for 
residuals of frostbite of the first, 
second, third, and fourth digits of the 
left hand; and entitlement to a 
compensable disability rating for 
residual scarring from a gunshot wound of 
the left thigh, in light of all pertinent 
legal authority.  Specifically, the RO 
should evaluate the veteran's claims 
light of the former and amended criteria 
governing ratings for residuals of 
frostbite and scars.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


